—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered June 18, 2001, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the reduced count of criminal possession of a controlled substance in the second degree in full satisfaction of an eight-count indictment. He was sentenced to the agreed-upon prison term of six years to life. Defendant contends on this appeal that the sentence imposed by County Court was harsh and excessive given that this is his first criminal conviction. Defendant’s lack of criminal history notwithstanding, we see no reason to disturb the sentence imposed herein (see People v Serna, 270 AD2d 646, lv denied 95 NY2d 804). Our review of the record discloses no abuse of discretion on the part of the sentencing court nor are there any extraordinary circumstances that would warrant a modification of the sentence in the interest of justice (see People v Chester, 297 AD2d 862; People v Rutledge, 282 AD2d 870).
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.